         Case:18-07219-ESL7 Doc#:93 Filed:04/15/19 Entered:04/15/19 10:35:59                             Desc:
                           Objection to Claim - Single Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                       Case No. 18−07219 ESL

CALEB NEIRA RIVERA
                                                             Chapter 7

xxx−xx−4645

                                                             FILED & ENTERED ON 4/15/19
                         Debtor(s)



                                                       ORDER

The debtor's objection to claim #12−1 filed by Internal Revenue Service (docket entry #31), having been duly
notified to all parties in interest, and no replies or objections having been filed timely, it is now ORDERED that said
motion be and it is hereby granted.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Monday, April 15, 2019 .
